IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 JASON E. SLOTEMAKER                          )         No. 78665-2
                                              )
                    Appellant,                )         DIVISION ONE
                                              )
              v.                              )
THE STATE OF WASHINGTON,                      )
                                              )         UNPUBLISHED OPINION
                Respondent.
__________________________________            )         FILED: July 15, 2019
       PER CURIAM   —   Jason Slotemaker appeals his conviction for cyberstalking,

arguing that the cyberstalking statute, RCW 9.61.260, is unconstitutionally

overbroad under the Washington State and United States Constitutions. While

his appeal was pending, the United States District Court for the Western District

of Washington ruled that RCW 9.61.260(1 )(b) is facially overbroad and violates

the First and Fourteenth Amendments. Rynearson v. Ferguson, No. 3:17-cv-

5531 (W.D. Wash. 2019). The district court permanently enjoined the attorney

general and prosecuting attorney from enforcing the statute against Rynearson.

Citing Rynearson, the State in this case concedes error, stating that it “no longer

believes it appropriate to challenge this appeal” and requesting a “remand with

directions to dismiss the conviction with prejudice.” Amici Curiae    —   American

Civil Liberties Union of Washington, Electronic Frontier Foundation, and

Washington Association of Criminal Defense Lawyers      --   agree that the statue is

unconstitutional and request a published opinion to provide guidance.
No. 78665-2-1/2


      We accept the State’s concession, deny Amici’s request for a published

opinion, and reverse and remand for dismissal of the conviction with prejudice.

             FOR THE COU RT:




                                        ‘V